DETAILED ACTION
Claims 1-22 have been presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Response to Arguments
Following Applicants amendments to the Claims, the 103 rejection of the Claims is Maintained.
No arguments have been presented with regards to the 103 rejection of the claims. See updated 103 rejection of the claims with a detailed mapping of the newly presented subject matter. 

Claim Objections
Claim 11 is objected to because of the following informalities: at least one rule of the customize lesson plan is grammatically incorrect. Suggested correction is “the customized lesson plan.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dargue et al USPPN 2010/0100520 (hereinafter Dargue) in view of Donahue USPPN 2003/0039948, in view of Takallu et al. “Piloted Simulation of Various Synthetic Vision Systems Terrain Portrayal and Guidance Symbology Concepts for Low Altitude En-Route Scenario” (hereinafter “Takallu”), in view of Stewart et al. "Automated hover trainer: Simulator-based intelligent flight training system” (hereinafter “Stewart”).
Regarding claim 1, Dargue teaches A simulation server that supports real-time execution of a training simulation, comprising: a communication interface; (Figures 2 and 3, Paragraph 28-29, 37, 46, and 130 regarding communication interfaces)
memory storing a plurality of instructor profiles and a plurality of lesson plans, each lesson plan being configured for use in execution of the training simulation and comprising a plurality of events expected to occur during execution of the training simulation that a trainee will be evaluated on, at least one of the plurality of events comprising at least one rule specifying a parameter and … objectively evaluating a performance of the trainee executing the training simulation; and (Figures 2 and 3, [0054], elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine. Element 320 is an Assessment system 322 is an instructor system)
a processing unit (Figures 2 and 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)
extracting from the memory the plurality of events corresponding to the lesson plan selection and the corresponding at least one rule for each of the plurality of events; (Figures 3, 4, 5 and 8, Paragraphs 11, 12 and 124, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)
transmitting, via the communication interface, the extracted plurality of events and the at least one rule corresponding to the selected lesson plan to the computing device used by the instructor; (Figures 2, 3, Paragraph 11, 12, 28-29, 37, 46, 124 and 130 regarding communication interfaces)
customizing the selected lesson plan for a particular trainee by receiving from the computing device used by the instructor, via the communication interface: (Figures 2 and 3, Paragraph 28-29, 37, 46, 124 and 130 through the communication interfaces the lesson plans are tailored) 
a selection by the instructor of at least one event of the plurality of events extracted from memory and …; (Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine Paragraph 28-29, 37, 46, 124 and 130 the instructor modules generate the particular lesson) 
controlling the execution of the training simulation for the particular trainee in real-time according to the customized lesson plan wherein the particular trainee performs a sequence of actions during the execution of the training simulation, … (Figure 3, Paragraph 64, 76, 78-79, and 89, student performance, score, assessments, and the resultant change in values occur during the execution of the training simulation)
at least one action of the sequence of actions able to be objectively evaluated using the at least one rule of the customized lesson plan …; and (Figure 2 and 3, Paragraph 67, 76, 78-79, 89, and 124, the student’s actions trigger a command to change the score)
receiving the control data including information that relates to the execution of the training simulation and that allows the instructor to control, in real-time via inputs to the computing device, the execution of the training simulation. (Figure 2 and 3, Paragraph 6, 28-29, 37, 46, 72, and 130, the instructor plays a role in the training simulation)
Dargue does not explicitly teach receiving, through the communication interface, instructor credentials from a computing device used by an instructor; retrieving from the memory a profile for the instructor based on the instructor credentials; transmitting, through the communication interface, control data comprising a list of available lesson plans from the at least one lesson plan stored in memory that the instructor is authorized to use based on the instructor profile to the computing device; receiving, through the communication interface, a lesson plan selection from the list of available lesson plans from the computing device used by the instructor.
Donahue teaches receiving, through the communication interface, instructor credentials from a computing device used by an instructor; (Figure 1, 2 and 3, Paragraph 9, 20, 60, 61, 68, The teaches logs into the computer)
retrieving from the memory a profile for the instructor based on the instructor credentials; (Figure 1, 2 and 3, Paragraph 20, 60, 61, 68, The teaches logs in and the profile data is pulled for the teacher)
transmitting, through the communication interface, control data comprising a list of available lesson plans from the at least one lesson plan stored in memory that the instructor is authorized to use based on the instructor profile to the computing device; (Figure 1, 2 and 3, Paragraph 20, 60, 61, 68, The teaches logs in and crafts a lesson plan for the user from the list of available lesson plans used by the instructor)
receiving, through the communication interface, a lesson plan selection from the list of available lesson plans from the computing device used by the instructor. (Figure 1, 2 and 3, Paragraph 20, 47, 60, 61, 68, A lesson plan is pulled for the particular user that is used by the instructor)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Dargue with Donahue as the references deal with teaching students, in order to implement a system that utilizes an authorization/credential system for instructor lesson plans. Donahue would modify Dargue by requiring an authorization/credential system for instructor lesson plan so that a bank of the lesson plans can be saved. The benefit of doing so is the login requirement preserves the integrity of the system and to protects the privacy of those utilizing the system. (Donahue Paragraph 60)
The combination of Dargue and Donahue does not explicitly teach plurality of deviation value ranges for validating the trainee's performance of the event and, for each of the selected at least one event, a customized value corresponding to the particular trainee for at least one of the plurality of deviation value ranges for the parameter of the at least one rule of the respective event; determine which one of the plurality of deviation value ranges the at least one action falls within; and
Takallu teaches plurality of deviation value ranges for validating the trainee's performance of the event and (Page 2 Introduction, Page 6 Basic Symbology, Page 9 Guidance /Tunnel, Page 14 Primary test Scenario, Page 60 Conclusion, vertical and lateral deviation ranges are used to validate the pilots performance during the scenario)
for each of the selected at least one event, a customized value corresponding to the particular trainee for at least one of the plurality of deviation value ranges for the parameter of the at least one rule of the respective event; (Page 2 Introduction, Page 6 Basic Symbology, Page 9 Guidance /Tunnel, Page 14 Primary test Scenario, Page 60 Conclusion, Figures E.1-E.12, for each of the scenarios the deviation of the pilot is measured for each segment of the flight path)
determine which one of the plurality of deviation value ranges the at least one action falls within; and (Page 2 Introduction, Page 6 Basic Symbology, Page 9 Guidance /Tunnel, Page 14 Primary test Scenario, Page 60 Conclusion, Figures E.1-E.12, the system determines if the deviation is a lateral or vertical deviation)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Takallu with Dargue and Donahue as the references deal with instruction through simulation, in order to implement a system that takes into account a plurality of deviations and rates the user on the deviations. Takallu would modify Dargue and Donahue by taking into account both vertical and lateral deviations and using them in evaluating the user. The benefit of doing so is the system would result in increased user situation awareness, lower technical errors and workload as compared to a baseline system. (Takallu Pages 60 and 61)
The combination of Dargue, Donahue and Takallu does not explicitly teach wherein when the lesson plan targets advanced trainees, the at least one of the plurality of deviation value ranges for the parameter is reduced;
Stewart teaches wherein when the lesson plan targets advanced trainees, (Page 28 Second and Third paragraphs, the system determines the skill level of the trainee)
the at least one of the plurality of deviation value ranges for the parameter is reduced; (Page 28 Second and Third paragraphs, Based on beginners or advanced pilots, based on deviations and amount of thrashing from the flight plan the auto help level of the flight plan is reduced)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Stewart with Dargue, Donahue and Takallu as the references deal with instruction through simulation, in order to implement a system that changes deviation values based on the level of the trainees. Stewart would Dargue, Donahue and Takallu by taking into account the skill level of the student and reducing deviation values. The benefit of doing so is the system would compensate for errors and overcontrolling inputs from the student. (Stewart Page 28 Second Paragraph)

Regarding claim 2, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 1. Dargue teaches wherein the parameter comprises at least one of an action determination and a measurement. (Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine, Paragraph 72, 76, 88, 89 an assessment of the simulation is determined)  

Regarding claim 3, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 2. Dargue teaches wherein the action determination consists in a verification that the action is taken when performing the training simulation in accordance with the lesson plan. (Paragraph 89, 113, 118-119 the system determines an event has occurred during the lesson)

Regarding claim 4, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 3. Dargue teaches wherein the lesson plan further comprises at least one Key Performance Indicator. (Paragraph 101 an event is triggered if the student exceeds the tolerances)

Regarding claim 5, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 2. Dargue teaches wherein the measurement comprises one of the following: a measurement of a simulation parameter, a measurement of a time to perform an action, and a measurement of a delay between two consecutive actions. (Paragraph 101 altitude and heading is measured)

Regarding claim 6, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 5. Dargue teaches wherein the event further comprises a Key Performance Indicator, the Key Performance Indicator consisting in a specific value or a specific range of values for the measurement of at least one of the rules. (Paragraph 101 an event is triggered if the student exceeds the tolerances during Target intercept)

Regarding claim 7, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 1. The combination of Dargue and Donahue does not explicitly teach wherein when the sequence of actions performed by the trainee during execution of the training simulation falls within one of the deviation range of values, the processing unit sends a notification to the trainee.
Takallu teaches wherein when the sequence of actions performed by the trainee during execution of the training simulation falls within one of the deviation range of values, the processing unit sends a notification to the trainee. (Page 2 Introduction, Page 6 Basic Symbology, Page 9 Guidance /Tunnel, Page 14 Primary test Scenario, Page 60 Conclusion, the course deviation indicator notifies the pilot of a deviation from the flight path)

Regarding claim 8, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 1. Dargue teaches wherein the processing unit stores the customized lesson plan in the memory. (Figures 2 and 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine, it is all stored in memory) 

Regarding claim 9, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 8. Dargue teaches wherein each event of the customized lesson plan is linked to at least one phase of an aircraft flight simulation. (Paragraphs 4-7, 47, 64 the lesson is for aircraft flight simulation)

Regarding claim 10, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 1. Dargue teaches wherein the event further comprises a trigger. (Figure 3, Element 350 is a rule engine, Paragraph 101, an event is triggered when tolerances are exceeded)  

Regarding claim 11, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 1. Dargue teaches wherein controlling the execution of the training simulation for the particular trainee in real-time according to the customized lesson plan comprises: - collecting simulation data for each of the at least one events of the lesson plan- - processing the simulation data-, and - comparing the processed simulation data with the at least one rule of the customized lesson plan. (Figure 3, Element 350 is a rule engine Paragraph 101, during the simulation the collected data is processed and compared to determine if the student exceeds tolerances defined by the rules)  

Regarding claim 12, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 1. Dargue teaches wherein the computing device used by the instructor is a portable computing device. (Figure 3, Paragraph 27 a personal computer is used)

Regarding claim 13, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 1. Dargue teaches wherein the computing device used by the instructor is a simulator. (Paragraphs 4-7, 27 a flight simulator is used)

Regarding claim 14, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 1. Dargue teaches wherein the lesson plan corresponds to a lesson plan for a simulation of an aircraft. (Paragraphs 4-7, 27, 64 an aircraft training simulator is used)

Regarding claim 15, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 1. Dargue does not explicitly teach wherein the memory further stores identification of the instructor and the selected lesson plan is associated to the instructor.
Donahue teaches wherein the memory further stores identification of the instructor and the selected lesson plan is associated to the instructor. (Figure 1, 2 and 3, Paragraph 20, 21, 60, 61, 68, identification of the instructor is stored so the instructor can be pulled up when they log in, and the lesson plan is associated with the instructor)

Regarding claim 16, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 15. Dargue teaches wherein the memory further stores identification of the trainee and the selected lesson plan is associated to the trainee. (Figure 3, Paragraphs 4-7, 76 the student is stored in memory and a score of the lesson plan is associated with the student)

Regarding claim 17, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 15. Dargue teaches wherein the memory further stores the customized lesson plan associated to the instructor or the particular trainee. (Figure 3. Paragraphs 4-7, 76 the lesson is associated with the instructor and student)

Regarding claim 18, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 11. Dargue teaches wherein the memory further stores the comparison of the processed simulation data with the configuration of the at least one rule for each selected event. (Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine Paragraphs 10, 55 rules are selected with the events)

In regards to claim 19, it is the computer-implemented method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 20, it is the computer-implemented method embodiment of claim 11 with similar limitations to claim 11, and is such rejected using the same reasoning found in claim 11.

Regarding claim 21, the combination of Dargue, Donahue, Takallu and Stewart teaches the limitations of claim 1. Dargue teaches wherein customizing the lesson plan further comprises receiving from the computing device used by the instructor, via the communication interface: a selection of a plurality of lesson plan events from the extracted events for use in the customized lesson plan, … (Figure 3, Paragraphs 122-124, The instructor modules generate a particular training program that is tailored to a particular lesson)
wherein the selection by the instructor of at least one event of the plurality of events extracted from memory comprises a selection by the instructor of at least one event of the plurality of lesson plan events… (Figure 3, Paragraphs 96 and 122-124, a landing simulation is one of the particular training programs chosen by the instructor)
The combination of Dargue, Donahue and Takallu does not explicitly teach wherein the extracted events define available events according to trainee skill levels, and events corresponding to the skill level of the trainee.
Stewart teaches wherein the extracted events define available events according to trainee skill levels, and  (Page 28 Second and Third paragraphs, the auto help events are defined according to whether the trainee is a beginner or advanced pilot)
events corresponding to the skill level of the trainee. (Page 28 Second and Third paragraphs, the auto help events correspond to pilot skill level)

In regards to claim 22, it is the computer-implemented method embodiment of claim 21 with similar limitations to claim 21, and is such rejected using the same reasoning found in claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Towers et al. USPPN 2016/0027336: Teaches testing pilots through a flight simulator and measuring the deviation from a set path. Deviations are measured between experienced and new students.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147